In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-051 CR

____________________


JAMES EDWARD ZENO, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause No. 91105




MEMORANDUM OPINION
 We have before the Court a request from the appellant, James Edward Zeno, to
withdraw his appeal.  See Tex. R. App. P. 42.2.  A request to dismiss the appeal is signed by
appellant personally and joined by counsel of record.  No opinion has issued in this appeal. 
The appellant request immediate issuance of our mandate.  Tex. R. App. P. 18.1(c).  The
motion is granted, and the appeal is therefore dismissed.  We direct the clerk to issue the
mandate immediately.
	APPEAL DISMISSED. 

 

                                                                         __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice
Opinion Delivered August 15, 2007
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.